Citation Nr: 1315814	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  06-20 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include chronic ischemic heart disease.

2.  Entitlement to service connection for residuals of left wrist surgery, to include retained metal fragment.

3.  Entitlement to an initial evaluation in excess of 10 percent for scar of the left wrist, status post removal of ganglion cyst.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in August 2002, November 2004, June 2006, and March 2009.  

The August 2002 rating decision granted service connection for scar, status post ganglion removal, left wrist, and assigned a noncompensable evaluation effective July 22, 2002.  The rating was subsequently increased during the course of the appeal to 10 percent, first effective May 10, 2004, and later effective July 22, 2002.  Despite the increased rating granted, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The November 2004 rating decision denied service connection for residuals of metallic artifact, left wrist, now characterized as residuals of left wrist surgery, to include retained metal fragment; the June 2006 rating decision denied entitlement to a TDIU; and the March 2009 rating decision denied service connection for chronic ischemic heart disease, now characterized as a heart condition, to include chronic ischemic heart disease.

The claims were remanded by the Board in December 2010 for additional development.  The Veteran submitted additional evidence directly to the Board after certification of his claims, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2012). 

The issues of entitlement to service connection for residuals of left wrist surgery, to include retained metal fragment, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  There is no competent evidence of an etiological relationship between the Veteran's diagnosed heart problems, to include atypical chest pain, mild mitral valve prolapse, and coronary artery disease, and active service.  

2.  The Veteran's scar of the left wrist, status post removal of ganglion cyst, does not cause any left wrist limitation of function.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart condition, to include chronic ischemic heart disease, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for an initial evaluation in excess of 10 percent for service-connected scar of the left wrist, status post removal of ganglion cyst, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5015; 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002) and (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In regards to the Veteran's claim for service connection for a heart condition, to include chronic ischemic heart disease, pre-adjudicatory notice was provided to the Veteran in a January 2009 letter.  Accordingly, the duty to notify has been fulfilled regarding this claim.  In regards to the Veteran's claim for an initial evaluation in excess of 10 percent for scar of the left wrist, status post removal of ganglion cyst, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus, the service connection claim has been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service and VA treatment records, as well as records from the Social Security Administration (SSA), have been associated with the claims folder, and he was afforded several VA examinations to determine the severity of his service-connected scar of the left wrist, status post removal of ganglion cyst.  VA also substantially complied with the Board's December 2010 remand instructions by contacting the Veteran and requesting him to identify all VA and non-VA health care providers that had treated him since service and by obtaining a more contemporaneous VA examination of his service-connected disability that considered the question of his employability.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board acknowledges that no examination was provided in conjunction with the Veteran's claim for service connection for a heart condition, to include chronic ischemic heart disease.  It finds, however, that no examination or opinion is needed because there is no evidence of in-service occurrence and no evidence of continuity of symptomatology since discharge.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for a heart condition.  He contends that his health deteriorated as a result of his military service and arduous training and that after his release from active duty, he was diagnosed with chronic ischemic heart disease.    

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any heart problems, to include ischemic heart disease.  At the time of the Veteran's discharge from service, clinical evaluation of his heart and vascular system was normal, there were no notations made in reference to any cardiovascular problems, and a chest x-ray was reported as having a normal dry reading.  

The post-service evidence of record indicates that the Veteran was seen with complaints of chest pain in the mid-1990s.  Since that time, he has undergone several cardiovascular tests, to include echocardiogram and myocardial perfusion imagining scan, and has been assessed with atypical chest pain, mild mitral valve prolapse, and coronary artery disease.  Treatment records do not include any indication as to the etiology of the Veteran's cardiovascular problems.

The preponderance of the evidence is against the claim for service connection for a heart condition, to include chronic ischemic heart disease.  Service treatment records are devoid of reference to complaint of, or treatment for, any heart problems, to include ischemic heart disease.  Moreover, the Veteran does not contend that a heart condition had its onset in service.  Rather, he asserts that he was diagnosed with chronic ischemic heart disease after his release from active duty.  Lastly, there is no evidence to suggest an etiological relationship between the diagnosed heart problems, to include atypical chest pain, mild mitral valve prolapse, and coronary artery disease, and the Veteran's active service.  The Board notes that with regards to presumptive service connection, a cardiovascular disease was not diagnosed within one year of the Veteran's discharge from service, and therefore presumptive service connection is not warranted for the Veteran's heart disability.  While the Board acknowledges the Veteran's assertions that his heart condition is the result of his military service and arduous training, which caused his health to deteriorate, it finds that he is not competent to make such an assertion because he is not qualified through education, training, or experience to offer a medical opinion.  See 38 C.F.R. § 3.159(a)(1).  

Under the circumstances of this case, the preponderance of the evidence is against the claim for service connection for a heart condition, to include chronic ischemic heart disease, and the claim must be denied.  As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).

Increased rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for scar of the left wrist, status post removal of ganglion cyst, was granted with a noncompensable evaluation effective July 22, 2002, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5015 in conjunction with 38 C.F.R. § 4.118, Diagnostic Code 7805.  As noted in the Introduction, the rating was subsequently increased during the course of the appeal to 10 percent, first effective May 10, 2004, and later effective July 22, 2002.    

The Veteran contends he is entitled to a rating in excess of 10 percent because his scar is tender and restricts his motion and he has constant pain and weakness.  

Diagnostic Code 5015 provides the rating criteria for bones, new growths of, benign, and stipulates that this condition is to be rated on limitation of motion of affected part as degenerative arthritis.  

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a.  The Board notes that a separate claim for service connection for left wrist arthritis, adjudicated as left wrist de Quervain's tenosynovitis in the absence of objective evidence of arthritis, has been denied.    

The criteria for limitation of motion of the wrist are found at 38 C.F.R. § 4.71a, Diagnostic Code 5215.  A maximum rating of 10 percent is warranted for dorsiflexion less than 15 degrees and/or palmar flexion limited in line with forearm.  

38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 evaluate scars.  During the pendency of the Veteran's appeal, the criteria for evaluating scars were amended on two occasions.  The first amendments became effective August 30, 2002.  See 67 Fed. Reg. 49, 590 (2002).  The second amendments became effective October 23, 2008.  The October 2008 revisions are applicable only to claims filed on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  However, a Veteran previously rated under the previous criteria may request review under the revised criteria.  In this case, the Veteran submitted his claim prior to 2008 and has not requested such consideration.  As such, only the criteria in effect prior to August 30, 2002 and as of that date will be considered.  The Board notes that Diagnostic Code 7805 underwent no change pursuant to the August 2002 amendments.  

The limitation of motion exhibited by the Veteran's left wrist has been determined to be unrelated to his service-connected scar, status post ganglion removal, left wrist.  On December 2002 VA scars examination, the examiner found no limitation of function by the scar itself, and the scar was not found to be inducing problems of weakness and pain.  At a September 2011 VA scars/disfigurement DBQ, the scar was determined to not result in limitation of function.  In addition, the Veteran is already in receipt of the maximum rating allowed under the diagnostic criteria pertaining to limitation of motion of the wrist.  For both these reasons, a rating in excess of 10 percent for scar, status post ganglion removal, left wrist, is impossible under the currently assigned diagnostic criteria.  

Consideration must be given to the other diagnostic criteria related to scars to determine whether an increased rating, or additional separate compensable rating, is warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Esteban v. Brown, 6 Vet. App. 259 (1994) (Impairments associated with a Veteran's service- connected disability may be rated separately unless they constitute the same disability or the same manifestation.).

Some of the rating criteria in effect prior to August 30, 2002, and October 23, 2008, however, are not applicable in the instant case.  Diagnostic Code 7800 in effect prior to August 30, 2002, and October 23, 2008, does not apply in this situation as it rates disfiguring scars of the head, face, or neck.  Diagnostic Codes 7801 and 7802 as they were prior to August 30, 2002, are also not applicable as they rated third degree and second degree burn scars, respectively. 

After the August 30, 2002, amendments, Diagnostic Code 7801 provided the rating criteria for scars that are deep, or that cause limited motion, based on the area of the scars.  The minimum compensable rating of 10 percent would require an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating contemplated an area or areas exceeding 12 square inches (77 sq. cm.).  After August 30, 2002, Diagnostic Code 7802 provided the sole compensable rating of 10 percent for scars that are superficial and that do not cause limited motion in an area of 144 square inches (929 sq. cm.) or greater.

Diagnostic Code 7803 in effect prior to August 30, 2002, provided a sole compensable rating of 10 percent for a superficial scar that was poorly nourished, with repeated ulceration.  The criteria in effect after August 30, 2002, provided a sole compensable rating of 10 percent for a superficial, unstable scar. 

Diagnostic Code 7804 in effect prior to August 30, 2002, provided a sole compensable rating of 10 percent for a superficial scar that was tender and painful on objective demonstration.  The criteria in effect after August 30, 2002, provided a sole compensable rating of 10 percent for a superficial scar that was painful on examination.  

During the December 2002 VA examination, the scar located on the Veteran's left wrist was described as linear and measuring 4 centimeters by 1 centimeter.  There was no tenderness to palpation or adherence, and the texture of the scar was smooth without ulceration or breakdown of the skin.  There was also no elevation or depression of the scar, underlying tissue loss, inflammation, edema, or keloid formation.  The color of the scar compared to normal areas of the skin was slightly hypopigmented.  There was no disfigurement secondary to the scar.  

During the September 2011 VA examination, the scar located on the Veteran's left wrist was described as painful, but not unstable or with frequent loss of covering of the skin over the scar.  It was noted to be linear and measuring 3.5 centimeters.  There was no limitation of function.  

The scar on the Veteran's left wrist has not been described as deep, and as noted above, does not result in any limitation of motion.  It also does not involve an area exceeding 12 square inches (77 sq. cm.).  Therefore, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801 in effect as of August 30, 2002.  

The scar on the Veteran's left wrist has never been described as superficial with an area of 144 square inches (929 sq. cm.).  Therefore, a separate rating is not warranted under Diagnostic Code 7802 in effect after August 30, 2002.  

A separate rating is also not warranted under Diagnostic Code 7803 in effect prior to and after August 30, 2002, as the scar on the Veteran's left wrist has not been described as superficial and poorly nourished with repeated ulceration or superficial and unstable.  

Lastly a separate rating is not warranted under Diagnostic Code 7804 in effect prior to and after August 30, 2002, as the scar on the Veteran's left wrist has not been described as superficial, tender, and painful on objective demonstration or superficial and painful on examination.  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2012).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected left wrist scar disability picture is not so unusual or exceptional in nature as to render the 10 percent rating assigned herein for this disorder inadequate at any time period on appeal.  The Veteran's service-connected scar of the left wrist, status post removal of ganglion cyst, is evaluated under the Schedule for ratings of the skin, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology exhibited by the Veteran's left wrist scar, to include pain.  38 C.F.R. § 4.118.  The Veteran's left wrist scar was manifested by subjective and objective evidence of pain.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 10 percent disability rating assigned herein for his service-connected scar of the left wrist, status post removal of ganglion cyst.  Ratings in excess of 10 percent are provided for certain manifestations of the service-connected left wrist scar disorder, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 10 percent disability rating assigned herein more than reasonably describe the Veteran's disability level and symptomatology, and therefore, the currently assigned schedular evaluation is adequate and no referral is required.


ORDER

Service connection for a heart condition, to include chronic ischemic heart disease, is denied.  

An initial rating in excess of 10 percent for scar of the left wrist, status post removal of ganglion cyst, is denied.  


REMAND

Additional development is needed in regards to the claim for service connection for residuals of left wrist surgery, to include retained metal fragment.  The claim for entitlement to a TDIU is inextricably intertwined with this issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  

As an initial matter, the Board notes that additional VA treatment records were associated with the Veteran's Virtual VA folder after the issuance of the February 2012 statement of the case.  Although some of these treatment records are pertinent to the issue of service connection for residuals of left wrist surgery, to include retained metal fragment, the RO did not issue a supplemental statement of the case.  This must be rectified on remand.  See 38 C.F.R. § 19.31.

The Veteran seeks service connection for residuals of a left wrist surgery, to include retained metal fragment.  In its December 2010 decision, the Board determined that the evidence of record demonstrated that the retained metallic fragment of the left wrist was incurred as a result of surgery on the left wrist while the Veteran was on active duty in service.

The Veteran underwent a VA joints examination in August 2004 in conjunction with this claim.  The VA examiner was of the opinion that there was no impairment of the wrist secondary to the metallic fragment.  The examiner went on to say that no findings or diagnoses of the condition, which is a residual scarring of the surgical site, is affected by the metallic fragment.  During a July 2012 DBQ conducted in conjunction with a separate claim for service connection for left wrist arthritis, the Veteran was diagnosed with left de Quervain's tenosynovitis.  The examiner indicated that in the absence of objective evidence of left wrist arthritis, no opinion was indicated.  The VA examiner also noted that the only residual from the Veteran's surgery is the already service-connected scar.  

Given the Veteran's assertions as to left wrist problems as a result of the metallic fragment located in his left wrist, and the recent diagnosis of left de Quervain's tenosynovitis, the Board finds that another VA examination is needed to specifically address whether left de Quervain's tenosynovitis is etiologically related to the retained metallic fragment of the left wrist that the Board has determined was incurred as a result of surgery on the left wrist while the Veteran was on active duty in service.  Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Miami VA Healthcare System, dated since September 2012.  

2.  Schedule the Veteran for an appropriate VA examination in conjunction with his claim for service connection for residuals of left wrist surgery, to include retained metal fragment.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report

The examiner must identify all current left wrist disorders and should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current or previously diagnosed left wrist disorder, to include the July 2012 diagnosis of left de Quervain's tenosynovitis, had its onset during active service or is related to any in-service disease, event, or injury, to include the surgery performed to remove a ganglion cyst with resulting retained metallic fragment.  

The examiner must provide a comprehensive report, including complete rationale for all opinions and conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the remaining claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


